        1:19-cv-01353-JES-JEH # 1          Page 1 of 20                                              E-FILED
                                                                  Thursday, 31 October, 2019 06:56:30 PM
                                                                             Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

TINA HARDEN and CHAMILLE BAGBY, )
individually and on behalf of        )
all others similarly situated,       )
                                     )
                         Plaintiffs, )              No. 19 cv 1353
                                     )
                v.                   )
                                     )
THE RESULTS COMPANIES, LLC,          )
                                     )              JURY DEMANDED
                         Defendant.  )

                   COLLECTIVE AND CLASS ACTION COMPLAINT

       Plaintiffs, Tina Harden and Chamille Bagby, individually and on behalf of all other

persons similarly situated, known and unknown, through their attorneys, complain against

Defendant The Results Companies, LLC (“Defendant”), as follows:

                            NATURE OF PLAINTIFFS’ CLAIMS

       1.      This lawsuit arises under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

(“FLSA”), the Illinois Minimum Wage Law, 820 ILCS § 105/1 et seq. (“IMWL”), and the

Illinois Wage Payment and Collection Act, 820 ILCS § 115/1 et seq. (“IWPCA”), for Defendant’s

failure to pay Plaintiffs and other similarly situated persons all earned regular and overtime pay

for all time worked.

       2.      Defendant manages, controls and operates customer service call centers within this

judicial district and manages and controls the telephone-based workers who are the putative

collective and class members in this lawsuit.

       3.      Defendant knowingly required and/or permitted Plaintiffs, who worked as

telephone-dedicated employees, and other similarly situated telephone-dedicated employees

working at all of Defendant's call centers, to perform unpaid work before the start times of their
        1:19-cv-01353-JES-JEH # 1             Page 2 of 20



shifts, including but not limited to booting up computers, logging in to Defendant’s computer

network, initializing several software programs, reading company issued emails and instructions.

       4.       The amount of uncompensated time Plaintiffs and those similarly situated to them

spend or have spent on these required and unpaid work activities averages approximately fifteen

minutes per day per person.

       5.       Plaintiffs bring their FLSA overtime claims as a collective action pursuant to 29

U.S.C. 216(b) on behalf of telephone dedicated employees who worked for Defendant in the United

States. Plaintiffs brings their IMWL overtime claims and IWPCA unpaid wage claims as a class

action pursuant to Fed. R. Civ. P. 23 on behalf of Illinois telephone dedicated employees.

                                  JURISDICTION AND VENUE

       6.       This Court has original jurisdiction over Plaintiffs’ FLSA claims in this action

under 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

       7.       This Court has supplemental jurisdiction over all class claims in this action under

28 U.S.C. § 1367.

                                           THE PARTIES

       8.       Plaintiff Tina Harden is an individual who Defendant employed from

approximately June 2014 to approximately November 18, 2016 as an hourly, non-exempt

telephone dedicated employee in Defendant’s call center in Streator, Illinois. Plaintiff Harden

resides in and is domiciled within this judicial district.

       9.       Plaintiff Camille Bagby is an individual who Defendant employed from

approximately May 2016 to approximately March 2017 as an hourly, non-exempt telephone

dedicated employee in Defendant’s call center in Streator, Illinois. Plaintiff Bagby resides in

and is domiciled within this judicial district.




                                                   2
        1:19-cv-01353-JES-JEH # 1             Page 3 of 20



       11.      Defendant The Results Companies, LLC is a Florida corporation qualified to do

business in Illinois. Defendant’s principal Illinois office is located in Streator, Illinois with its

registered agent located in Springfield, Illinois.

       12.      According to Defendant’s website, it provides “premier contact center customer

service and sales solutions, all backed by the best technology in the business.”

       13.      Defendant issued paychecks to Plaintiffs and the similarly situated employees.

       14.      Defendant employed Plaintiffs and other similarly situated persons as “employees,”

as that term is defined by Section 3(e) of the FLSA, 29 U.S.C. § 203(e), Section 3(d) of the IMWL,

820 ILCS § 105/3(d), and Section 2 of the IWPCA, 820 ILCS § 115/2.

       15.      At all relevant times, Defendant was an “employer” of Plaintiffs and other similarly

situated persons, as that term is defined by Section 3(d) of the FLSA, 29 U.S.C. § 203(d), Section

3(c) of the IMWL, 820 ILCS § 105/3(c), and Section 2 of the IWPCA, 820 ILCS § 115/2.

                                   FACTUAL ALLEGATIONS

        A.      Defendant’s Practice of Requiring and/or Permitting Telephone-Based Hourly
                Employees to Work Before the Start of Their Scheduled Shift Time

       16.      Defendant operates and has operated “call centers” in Streator, Illinois, Ottawa,

Illinois and throughout the United States including Alabama, Arizona, Florida, Kansas, Missouri,

Pennsylvania, Texas, Virginia, and West Virginia where telephone-based employees similar to

Plaintiffs handle phone calls regarding companies’ customer service and sales issues.

       17.      Defendant operates its call centers in a uniform manner with the same policies and

procedures regardless of the call center. The same employee handbook and the same time and

attendance and punctuality policies apply regardless of the location where the telephone dedicated

employee works.




                                                     3
        1:19-cv-01353-JES-JEH # 1             Page 4 of 20



       18.      Defendant's website states that it provides "premier contact center customer service

and sales solutions, all backed by the best technology in the business."

       19.      Defendant's website boasts that it provides its customer service representatives with

"our comprehensive, industry-leading training curriculum."            The website further states that

Defendant's "agents receive the most up-to-date information and learn standard operating

procedures."

       20.      Defendant requires all of its agents "to pass a skills certification test."

       21.      Defendant operates its call centers in a uniform manner so that, among a multitude

of reasons, a call may be handled at multiple locations thereby allowing Defendant to continue to

service its customers even in the event that, for example, bad weather forces a particular call center

to be closed.

       22.      Defendant earns revenue from the services of Plaintiffs and other similarly situated

telephone-dedicated employees.

       23.      Prior to starting work on the call center floor, Plaintiffs and other similarly situated

telephone-based employees were and are interviewed by employees and managers of Defendant.

       24.      Defendant has the power to hire and fire Plaintiffs and other persons similarly

situated.

       25.      Defendant scheduled Plaintiffs Harden and Babgy and other persons similarly

situated to eight hours of work typically beginning at 7:00a.m., 7:30a.m., 8:00a.m. or 8:30a.m.

with a 30-minute unpaid lunch break each day.

       26.      At the Streator, Illinois call center where Plaintiffs worked, managers Defendant

employed were always working on the floor of the call center during the workday, managing the

work activities of Plaintiffs and other similarly situated persons.




                                                   4
         1:19-cv-01353-JES-JEH # 1           Page 5 of 20



       27.      Defendant does not allow telephone-based employees to use Defendant’s phones

and computers for any personal use. Additionally, Defendant generally prohibits and does not

allow telephone-based employees to use their own personal cell phones on the call center floor.

Under Defendant’s policies and practices, telephone-based employees are required to store their

personal cell phones during the work-day and can generally only use them on breaks and off the

call center floor.

       28.      At the Streator, Illinois call center where Plaintiffs worked, Defendant’s managers,

consistent with Defendant’s uniform policy, instructed and directed Plaintiffs and similarly

situated telephone-based employees not to log into Defendant’s timekeeping system prior to their

scheduled shift start time.

       29.      At the Streator, Illinois call center where Plaintiffs worked, Defendant’s managers

on the call center floor could and did regularly see with their own eyes that Plaintiffs and similarly

situated telephone-based employees arrived at their work stations before the start of their scheduled

shift time, logged into Defendant’s computers, and began working on their computers prior to the

start of their scheduled shift time and while off-the-clock.

       30.      Despite seeing and knowing that Plaintiffs and similarly situated telephone-based

employees performed work at their workstations prior to their scheduled shift start time and while

off-the-clock, Defendant and its managers on the floor of the call center did not make any effort to

stop or otherwise disallow this pre-shift work and instead allowed and permitted it to happen.

       31.      Defendant possesses, controls and/or has access to information and electronic data

that shows the times Plaintiffs and similarly situated telephone-based employees logged into

Defendant’s computer network and their computers each day as well as the time they logged into

their telephone systems.




                                                  5
        1:19-cv-01353-JES-JEH # 1            Page 6 of 20



       32.     By possessing, controlling and/or accessing this information, Defendant knew that

Plaintiffs and similarly situated telephone-based employees worked prior to the start of their

scheduled shift time and while off-the-clock.

       33.     Despite having this information and knowing that Plaintiffs and similarly situated

telephone-based employees logged into their computers, initialized necessary software programs,

and read company issued emails and instructions prior to the start of their scheduled shift time and

while off-the-clock, Defendant did not make any effort to stop or otherwise disallow this unpaid

pre-shift work and instead allowed and permitted it to happen.

       34.     Defendant knowingly required and/or permitted Plaintiffs and those similarly

situated to them to perform unpaid work before the start of their shift, including but not limited to

booting up computers, logging in to Defendant’s computer network, initializing several software

programs, and reading company issued emails and instructions prior to the start of their scheduled

shift time.

       35.     Despite having actual and/or constructive knowledge that Plaintiffs and those

similarly situated to them performed the computer initialization activities and other related pre-

shift work tasks, Defendant intentionally refused to pay Plaintiffs and those similarly situated to

them for the time spent performing these work activities.

       36.     The amount of uncompensated time Plaintiffs and those similarly situated to them

spend or have spent on these required and unpaid work activities averages approximately fifteen

minutes per day per person.

       37.     Defendant monitored and directed the work activities of Plaintiffs and other

similarly situated persons, including the unpaid work at issue.

        B.     Defendant Knew of and Assented to the Pre-Shift Work




                                                 6
        1:19-cv-01353-JES-JEH # 1            Page 7 of 20



       38.     Defendant’s policy and practice permits and/or requires telephone-based

employees at all of Defendant’s call centers to be logged into their phones and be available to

handle a call at the employee’s scheduled start time.

       39.     In order to be logged into Defendant’s telephone systems, Defendant required

and/or permitted Plaintiffs and similarly situated telephone-based employees to arrive at their

workstation prior to their scheduled shift time and boot up computers, initialize several software

programs, and read company emails and instructions while off-the-clock.

       40.     Defendant’s policy and practice is to discipline telephone-based employees if they

are not logged into their phones and ready to handle calls by the start of their scheduled shift time.

       41.     This policy and practice of Defendant results in telephone-based employees,

including the Plaintiffs, to boot up their computers, log in to Defendant’s computer network,

initialize several software programs and/or read company emails and instructions prior to their start

of their scheduled shift time and while off-the-clock.

       42.     As set forth herein, via its policies and practices and through its own telephone and

computer systems, Defendant knew and was aware that the telephone-based employees performed

work prior to the start of their scheduled shift and while off-the-clock.

       43.     Defendant did not instruct Plaintiffs and similarly situated telephone-based

employees to not log into their computers or telephones, or to not read company emails prior to

the start of their scheduled shift time. Rather, Defendant required, permitted and/or allowed

Plaintiffs and the putative collective and class members to work prior to their scheduled shift time

and while off-the-clock.

       44.     By knowing of, permitting and/or requiring Plaintiffs and similarly situated

telephone-based employees to log into their computers, initialize their various software programs




                                                  7
        1:19-cv-01353-JES-JEH # 1             Page 8 of 20



and/or read company email and instructions prior to the start of their scheduled shift time and while

off-the-clock, Defendant assented to them performing this unpaid work.

        C.      Defendant’s Failure to Pay Regular and/or Overtime Wages to Its Telephone-
                Based Hourly Employees

       45.      Defendant determined the rate of pay for Plaintiffs other similarly situated persons.

       46.      Defendant’s managers reviewed and approved the timesheets of Plaintiffs and other

similarly situated persons before Defendant paid them.

       47.      Defendant supervised and controlled the work schedule of Plaintiffs and other

similarly situated persons.

       48.      Plaintiffs and those employees similarly situated are individuals who were, or are,

employed by Defendant in customer service and similar positions at Defendant’s call centers

who were not paid for some or all of their work activities prior to the beginning of their shifts.

       49.      Plaintiffs and the other employees are similarly situated to one another because

their duties consisted primarily of handling phone calls regarding customer service and related issues

while working in Defendant’s call centers. Plaintiffs and others similarly situated all shared similar

policies, job titles, job descriptions, training, and job duties and compensation, among other things.

       50.      Plaintiffs and the other employees are also similar because Defendant did not pay

them for all time they worked. Defendant knowingly required Plaintiffs and the similarly situated

individuals to perform unpaid work before their scheduled shifts, including but not limited to

booting-up computers, logging in to Defendant’s computer network, initializing several software

programs, reading company emails and instructions, and completing customer service calls.

       51.      The net effect of Defendant’s policies and practices, instituted and approved by

company managers, is that Defendant willfully failed to pay regular and overtime compensation to

Plaintiffs and others similarly situated, and willfully failed to keep accurate time records to save



                                                   8
          1:19-cv-01353-JES-JEH # 1        Page 9 of 20



payroll costs. Defendant thus enjoyed ill-gained profits at the expense of its hourly employees.

      52.      Plaintiffs and others similarly situated at times work or worked in excess of forty

hours per week for Defendant in a given workweek.

      53.      Defendant’s policy and practice of requiring and/or permitting its employees,

including Plaintiffs and other non-exempt, hourly employees, to perform work without pay for

such work performed, violates Section 6 of the FLSA, 29 U.S.C. § 206, Section 4 of the IMWL,

820 ILCS § 105/4, and Section 4 of the IWPCA, 820 ILCS § 115/4.

      54.      Defendant’s policy and practice of requiring its employees to perform work without

pay in many instances has caused and continues to cause Plaintiffs and certain other similarly

situated hourly employees to work in excess of forty hours per week, without being properly

compensated at a wage of 1.5 times their respective hourly rate for such work performed, as

required by Section 7 of the FLSA, 29 U.S.C. § 207, and Section 4a of the IMWL, 820 ILCS §

105/4a.

      55.      Defendant’s failure to compensate its non-exempt, hourly call center employees

with the full amount of the applicable regular wage or overtime wage has caused Plaintiffs and

other similarly situated non-exempt call center employees to suffer harm.

      56.      Defendant’s non-exempt, call center hourly employees are entitled to compensation

for all time they worked without pay in any given workweek.

          D.   Defendant’s Failure to Pay Agreed-Upon Hourly Rates For Work To Which
               Defendant Assented

      57.      At all times relevant hereto, Defendant paid, and agreed to pay, Plaintiffs and

similarly situated employees in Illinois more than the federal and state minimum wage.

      58.      For example, Defendant agreed to pay Plaintiff Harden around the time she stopped

working for Defendant $9.00 per hour for all work Defendant permitted and/or required of her,



                                                9
        1:19-cv-01353-JES-JEH # 1             Page 10 of 20



which is more than the applicable federal and state minimum wage.

       59.      For example, Defendant agreed to pay Plaintiff Bagby $10.75 per hour for all work

Defendant permitted and/or required of her, which is more than the applicable federal and state

minimum wage.

       60.      At all times relevant hereto, Defendant agreed to pay Plaintiffs and a class of

similarly situated Illinois employees more than the state minimum wage for all work permitted

and/or required by Defendant.

       61.      At all times relevant hereto, Defendant agreed to compensate its hourly employees

for all “work” that Defendant required and/or permitted.

       62.      Booting up computers, logging in to Defendant’s computer network, initializing

several software programs, reading company email or instructions, and completing customer

service calls is “work” for which Plaintiffs and similarly situated Illinois employees are entitled to

their agreed-upon rate of pay.

       63.      Despite its agreement to pay Plaintiffs and similarly situated Illinois employees

more than the statutory minimum wage for their work, and despite assenting to the work described

herein, Defendant did not pay Plaintiffs and certain other similarly situated Illinois employees their

agreed-upon rate for performing all work permitted, required and/or assented to by Defendant.

This work includes the time spent logging in to Defendant’s computer network, booting up their

computers, initializing their software programs for their calls, and reading company email and

instructions prior to the start of their scheduled shift time.

       64.      Defendant’s failure to compensate Plaintiffs and other similarly situated Illinois

employees at their agreed-upon wage for work they permitted, required and/or assented to has

caused Plaintiffs and other similarly situated employees to suffer harm.




                                                   10
        1:19-cv-01353-JES-JEH # 1            Page 11 of 20



                           COLLECTIVE ACTION ALLEGATIONS

       65.      Plaintiffs bring Count I of this Complaint as a collective action on behalf of

themselves and all other current and former hourly employees of Defendant who Defendant

required to perform the work described herein without pay.

       66.      Plaintiffs’ Counsel seek to send notice of this lawsuit to the following described

persons:

        All persons who worked for Defendant as telephone-dedicated employees, however
        titled, and who were compensated, in part or in full, on an hourly basis throughout
        the United States at any time between October 31, 2016 and the present who did
        not receive the full amount of overtime wages earned and owed to them.

       67.      There are questions of law or fact common to the employees described in paragraph

66.

       68.      Plaintiffs are similarly situated to the employees described in paragraph 66, as

Plaintiffs’ claims are typical of the claims of those persons.

       69.      Plaintiffs’ claims or defenses are typical of the claims or defenses of the persons

described in paragraph 66.

       70.      This is not a collusive or friendly action.       Plaintiffs have retained counsel

experienced in complex employment litigation, and Plaintiffs and their counsel will fairly and

adequately protect the interests of the persons described in paragraph 66.

       71.      A collective action is the most appropriate method for the fair and efficient

resolution of the matters alleged in Count I.

       72.      At all relevant times, Defendant employed Plaintiffs and the persons described in

paragraph 66.

                               CLASS ACTION ALLEGATIONS

       73.      Plaintiffs bring Counts II and III as a class action pursuant to Fed. R. Civ. P. 23 on



                                                 11
        1:19-cv-01353-JES-JEH # 1           Page 12 of 20



behalf of themselves and all other current and former hourly employees of Defendant who

Defendant required to perform the work described herein without pay.

      74.      With respect to Plaintiffs’ IMWL claims, Plaintiffs seek to represent a class that is

comprised of and defined as:

       All persons who worked for Defendant as telephone dedicated employees, however
       titled, who were compensated, in part or in full, on an hourly basis in Illinois at any
       time between October 31, 2016 and the present who did not receive the full amount
       of overtime wages earned and owed to them (the “IMWL Class”).

      75.      With respect to Plaintiffs’ IWPCA claim, Plaintiffs seek to represent a class that

is comprised of and defined as:

       All persons who worked for Defendant as telephone dedicated employees, however
       titled, who were compensated, in part or in full, on an hourly basis in Illinois at any
       time between October 31, 2009 and the present whose hourly rate exceeded the
       applicable Illinois minimum wage and who did not receive the full amount of wages
       earned and owed to them (herein the “IWPCA Class”).

      76.      This action is being brought as a class action pursuant to Fed. R. Civ. P. 23, because

the IMWL Class and IWPCA Class are so numerous that joinder of all class members is impracticable.

      77.      Plaintiffs and the members of the IMWL and IWPCA Classes have been

equally affected by Defendant’s practice of not compensating employees for all time worked.

      78.      Plaintiffs and the members of the IMWL and IWPCA Classes have been

equally affected by Defendant’s failure to pay all earned wages to Plaintiffs and the class members.

      79.      Furthermore, members of the IMWL and IWPCA Classes still employed by

Defendant may be reluctant to raise individual claims for fear of retaliation.

      80.      The issues involved in this lawsuit present common questions of law and fact; these

common questions of law and fact predominate over the variations that may exist between

members of the Classes, if any.

      81.      Plaintiffs and the members of the IMWL and IWPCA Classes, as well as Defendant,



                                                 12
           1:19-cv-01353-JES-JEH # 1         Page 13 of 20



have a commonality of interest in the subject matter and the remedy sought.

       82.      Plaintiffs are able to fairly and adequately represent and protect the interests

of the members of the IMWL and IWPCA Classes. Plaintiffs’ Counsel are competent and

experienced in litigating large wage and hour and other employment class actions.

       83.      If individual actions were required to be brought by each member of the Classes

injured or affected, the result would be a multiplicity of actions, creating a hardship to the members

of the IMWL and IWPCA Classes, to the Court, and to Defendant. Accordingly, a class action is an

appropriate method for the fair and efficient adjudication of this lawsuit and distribution of the

common fund to which the Classes are entitled.

       84.      Plaintiffs have retained counsel experienced in complex employment litigation

and in class action litigation.

       85.      Plaintiffs and their counsel will fairly and adequately protect the interest of both

classes.

                                           COUNT I – FLSA
                                    (Failure to Pay Overtime Wages)

       86.      Plaintiffs re-allege and incorporate by reference paragraphs 1 through 72 as

paragraph 86 of this Count I.

       87.      Plaintiffs, individually and on behalf and the members of the class described in

paragraph 66, assert claims for unpaid overtime pursuant to the FLSA.

       88.      At any and all times relevant hereto, Defendant was an “enterprise engaged in

commerce” within the meaning of Section 3(s) of the FLSA, 29 U.S.C. § 203(s).

       89.      At any and all times relevant hereto, Defendant was an “employer” of Plaintiffs and

the members of the collective described in paragraph 66 within the meaning of Section 3(d) of the

FLSA, 29 U.S.C. § 203(d).



                                                 13
        1:19-cv-01353-JES-JEH # 1            Page 14 of 20



      90.      At any and all times relevant hereto, Plaintiffs and the members of the collective

described in paragraph 66 were “employees” of Defendant as defined by Section 3(e) of the FLSA,

29 U.S.C. § 203(e).

      91.      Plaintiffs and the members of the collective described in paragraph 66 were not

paid for all time worked in excess of 40 hours in a week during the applicable statutory time

period, in violation of the maximum hours provisions of the FLSA, 29 U.S.C. § 207.

      92.      At all times relevant hereto, Defendant’s failure to pay Plaintiffs and the members

of the class described in paragraph 66 premium pay for all time worked over 40 hours in a week

was willful in that, among other things:

            a. Defendant knew that the FLSA required them to pay time and one-half for all time
               worked over 40 hours in a week;

            b. Defendant failed to maintain true and accurate time records; and

            c. Defendant encouraged Plaintiffs and the members of the class described in
               paragraph 66 to not record all time worked.

      93.      As a direct and proximate result thereof, Plaintiffs and the members of the

collective described in paragraph 66 are due unpaid back wages and liquidated damages, pursuant

to 29 U.S.C. § 216.

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, by

and through their attorneys, demand judgment against Defendant and in favor of Plaintiffs and all

others similarly situated in a sum that will properly, adequately and completely compensate them

for the nature, extent and duration of their damages, the costs of this action and as follows:

            a. That the Court determine that this action may be maintained as a collective action.

            d. Declare and find that the Defendant committed one or more of the following acts:

                      i. Violated provisions of the FLSA for Plaintiffs and all persons who opt-in as
                         party plaintiff; and



                                                  14
        1:19-cv-01353-JES-JEH # 1            Page 15 of 20




                     ii. Willfully violated provisions of the FLSA for Plaintiffs and all persons who
                         opt-in as party plaintiff.

              e. Award compensatory damages, including all wages and overtime pay
                 owed, in an amount according to proof;

              f. Award liquidated damages on all wages and overtime compensation due to Plaintiffs
                 and all persons who opt-in as party plaintiffs;

              g. Award all costs and reasonable attorneys’ fees incurred prosecuting this claim;

              h. Grant leave to amend to add claims under applicable state and federal laws to
                 conform with the proofs at trial;

              i. Grant leave to add additional plaintiffs by motion or any other method approved by
                 the Court to conform with the proofs at trial; and

              j. Grant such further relief as the Court deems just and equitable.

                        COUNT II – ILLINOIS MINIMUM WAGE LAW
                           (Failure to Pay Earned Overtime Wages)

      94.        Plaintiffs hereby re-allege and incorporate by reference paragraphs 1 through 64

and 73 through 85 as paragraph 94 of this Count II, as if fully set forth herein.

      95.        This Court has supplemental jurisdiction over the matters alleged herein pursuant

to 28 U.S.C. § 1367.

      96.        The matters set forth in this Count II arise from Defendant’s violation of the

overtime compensation provisions of the Illinois Minimum Wage Law, 820 ILCS § 105/4a.

Plaintiffs bring this action on their own behalf and on behalf of the members of the IMWL Class

pursuant to 820 ILCS § 105/12(a).

      97.        Defendant employed Plaintiffs and other similarly situated telephone-dedicated

workers as “employees,” as the term “employee” is defined Section 3(d) of the IMWL, 820 ILCS

§ 105/3(d).

      98.        At all relevant times, Defendant was an “employer” of Plaintiffs and other similarly



                                                  15
        1:19-cv-01353-JES-JEH # 1            Page 16 of 20



situated telephone-dedicated workers, as the term “employer” is defined by Section 3(c) of the

IMWL, 820 ILCS § 105/3(c).

      99.       Pursuant to 820 ILCS § 105/4(a), for all weeks during which Plaintiffs and the

members of the IMWL Class worked in excess of forty (40) hours, Plaintiffs and members of the

IMWL Class were entitled to be compensated at one and one-half times their regular hourly rate of

pay for all time worked in excess of forty (40) hours per week.

      100.      Defendant did not pay Plaintiffs and members of the IMWL Class one and one-half

times their regular hourly rate of pay for all time worked in excess of forty (40) hours per week.

      101.      Defendant violated the Illinois Minimum Wage Law by refusing to

compensate Plaintiffs and the members of the IMWL Class at one and one-half times their regular

hourly rate of pay for all time worked in excess of forty (40) hours per week.

      102.      Pursuant to 820 ILCS § 105/12(a), Plaintiffs and the members of the IMWL Class

are entitled to recover statutory penalties in the amount of two percent (2%) per month of the amount

of underpayments.

       WHEREFORE, Plaintiffs and the members of the IMWL Class pray for a judgment against

Defendant as follows:

             b. That the Court determine that this action may be maintained as a class action.

             c. A judgment in the amount of one and one-half times Plaintiffs’ and the members
                of the IMWL Class’ regular rate for all time they worked in excess of forty (40)
                hours per week;

             d. Statutory damages pursuant to the formula set forth in 820 ILCS § 105/12(a);

             e. Reasonable attorneys’ fees and costs incurred in filing this action; and

             f. Such other and further relief as this Court deems appropriate and just.

         COUNT III – ILLINOIS WAGE PAYMENT AND COLLECTION ACT
        (Failure to Pay the Agreed Upon Rate For Work Assented to by Defendant)



                                                 16
        1:19-cv-01353-JES-JEH # 1            Page 17 of 20




       103.     Plaintiffs hereby re-allege and incorporate by reference paragraphs 1 through 64

and 73 through 85 as paragraph 103 of this Count III as if fully set forth herein.

       104.     Plaintiffs, individually and on behalf of all others similarly situated, bring this

Count III to recover from Defendant unpaid wages, overtime compensation, statutory penalties,

attorneys’ fees, and costs, pursuant to Section 14(a) of the Illinois Wage Payment and Collection

Act, 820 ILCS § 115/14(a).

       105.     At all times relevant, and at Defendant’s request, Plaintiffs and the members of the

putative IWPCA Class performed work for Defendant.

       106.     As set forth supra, Defendant assented to pay Plaintiffs and the members of the

putative IWPCA Class at an agreed-upon hourly rate at or in excess of the applicable Illinois

Minimum Wage Law hourly rate, for all work Defendant permitted and/or required.

       107.     As set forth supra, Defendant assented to the hourly employees performing the

work described above by, among other means, Defendant’s knowledge and awareness of the pre-

shift work described herein.

       108.     Defendant regularly observed, without objection or negative comment, the record

and documentation of having Plaintiffs and the members of the putative IWPCA Class perform

work prior to the start of their scheduled shift time.

       109.     During the course of their employment with Defendant, Plaintiffs and similarly

situated Illinois employees had an agreement with Defendant within the meaning of the IWPCA

to be compensated for all time worked at the rates agreed to by the parties. Defendant did not pay

Plaintiffs or similarly situated Illinois employees for all hours worked at the rates agreed to by the

parties as described herein.

       110.     Plaintiffs and the putative IWPCA Class members were entitled to be paid for all



                                                  17
        1:19-cv-01353-JES-JEH # 1           Page 18 of 20



time worked at the rate agreed to by the parties.

      111.     When Defendant hired Plaintiffs and the members of the putative IWPCA Class

and advised them of the specific hourly rate they would be paid, Defendant did not inform Plaintiffs

and the members of the putative class that they would not be paid for all the work Defendant

required and/or permitted.

      112.     Defendant has failed to pay Plaintiffs and the members of the putative IWCPA

Class the full amount due for all time worked on their regularly scheduled paydays, including but

not limited to their final compensation, because Defendant did not pay them for the work described

herein, in violation of the IWPCA, 820 ILCS § 115/4.

      113.     Defendant has failed to pay Plaintiffs and the putative IWPCA Class the full amount

for all hours worked because of the improper practices described herein.

      114.     Illinois Statutes 820 ILCS §§115/1 et seq. defines wages as “any compensation

owed to an employee by an employer pursuant to an employment contract or agreement between

the two parties…”.

      115.     Under the IWPCA, payment to separated employees is termed “final

compensation” and is defined as “wages, salaries, earned commissions, earned bonuses…and any

other compensation owed the employee by the employer pursuant to any employment contract or

agreement between the two parties.” 820 ILCS § 115/2.

      116.     Illinois Statutes 820 ILCS §115/4 requires employers to pay employees all wages

earned by an employee during a semi-monthly or bi-weekly pay period no later than 13 days after

the end of the pay period in which such wages were earned. Illinois Statutes 820 ILCS §115/5

provides that “every employer shall pay the final compensation of separated employees in full, at

the time of separation, if possible, but in no case later than the next regularly schedule payday for




                                                    18
       1:19-cv-01353-JES-JEH # 1             Page 19 of 20



such employee.”

      117.      Defendant violated Illinois Statutes 820 ILCS §§115/1 et seq. by regularly and

repeatedly failing to properly compensate Plaintiffs and the putative IWPCA Class members for

the actual time they worked each week within 13 days of the date such compensation was earned

and by failing to properly compensate Plaintiffs and the putative IWPCA Class members their

rightful wages by the next scheduled payday after their separation.

      118.      As a direct and proximate result of Defendant’s unlawful conduct, Plaintiffs and

the putative IWPCA class have suffered and will continue to suffer lost wages and other damages.

       WHEREFORE, Plaintiffs and the members of the IWPCA Class pray for a judgment

against Defendant as follows:

             a. That the Court determine that this Count III may be maintained as a class
                action;

             b. A judgment in the amount of all back wages due, as provided by the Illinois Wage
                Payment and Collection Act;

             c. Statutory damages pursuant to the formula set forth in 820 ILCS § 115/14(a);

             d. Reasonable attorneys’ fees and costs incurred in filing this action; and

             e. Such other and further relief as this Court deems appropriate and just.




                                                 19
       1:19-cv-01353-JES-JEH # 1      Page 20 of 20



Dated: October 31, 2019


                                       Respectfully submitted,


                                       /s/ James X. Bormes
                                       One of Plaintiffs’ attorneys


James X. Bormes                        Thomas M. Ryan
Catherine P. Sons                      Law Office of Thomas M. Ryan, P.C.
Law Office of James X. Bormes, P.C.    35 East Wacker Drive
8 South Michigan Avenue                Suite 650
Suite 2600                             Chicago, Illinois 60601
Chicago, Illinois 60603                312-726-3400
312- 201-0575                          tom@tomryanlaw.com
jxbormes@bormeslaw.com
cpsons@bormeslaw.com




                                          20
